Case 8:18-cv-01491-DOC-JDE Document 25 Filed 11/07/18 Page 1 of 8 Page ID #:208
                                                                                  FILED

     DARRELL HALLETT
  1  1024 Bayside Drive, #114                                         ~~1~ ~~~ -'j aM I I ~ 2D
  2 Newport Beach, CA 92660                                            ~~E?p~{g~~gt~p~.S!.{Csij~~+~{P,h1CT~+eQtJP.T
    (949)933-1132                                                                       1~ d. V~yCA lr
                                                                                                            }~1.~~
                                                                         i~i~ 1 f1HC. L.r
                                                                         ~
  3                                                                               v f~6~t:S ~~I

     In Pro Per
  4
  5
                                   UNITED STATES DISTRICT COURT
  6
                                  CENTRAL DISTRICT OF CALIFORNIA
  7
  8
  9 I I DARRELL HALLETT                                   Case No. 8:18-cv-01491-DOC-JDEx
 10               Plaintiff,
                                                         PLAINTIFF'S OPPOSITION TO
 11        v.                                            DEFENDANTS' MOTION TO
                                                         DISMISS
 12
      ST LIBERTY, LLC; and G. ROBERT                  )
 13                                                     Date: November 13, 2018
      TONEY; and ALAN SWIMMER                         ~
                                                        Time: 4:00 p.m.
 14                                                     Place: Courtroom 9D
                  Defendants.                         ~
 15
 16
 17
           Plaintiff DARRELL HALLETT submits the following Opposition to Defendants, ST
 18
        LIBERTY, LLC, G. ROBERT TONEY, and ALAN SWIMMER'S Motion To Dismiss
 19
        Plaintiffs Amended Complaint for Damages.
20                                             INTRODUCTION
21         Plaintiff DARRELL HALLETT seeks recovery of damages resulting from, and
22      relating to Defendants' Fraudulent Misrepresentation, Breach of Contract, Breach of

23      Good Faith and Fair Dealing, and Intentional Infliction of Emotional Distress, and
        demands Specific Performance of the Contract dated on or about March 27, 2018
24
        which states Plaintiff may refinance the existing boat loan by April 23, 2018, any
25
        recovery action would be suspended, and the Arrest Action would be dismissed.
26      Defendants, in bad faith, repossessed the boat on April 21, 2018,(just 2 days prior)
27      which was Plaintiff and his children's, Brinley and Greyson's, home. The boat surveyor
28
                               Plaintiffs Opposition to Defendants' Motion to Dismiss
Case 8:18-cv-01491-DOC-JDE Document 25 Filed 11/07/18 Page 2 of 8 Page ID #:209


        was denied access to conduct the bank appraisal for the refinance, as Defendants
  1
        knew they would make more profit by repossessing the boat, charging inflated
  2
        repossession and legal fees, and auctioning it off, rather than allowing Plaintiff to
  3     refinance it and pay it off early as agreed.
  4        Defendants are predatory lenders. They charge exorbitant interest rates(19.84%)
  5     to borrowers that own boats, airplanes and RVs, knowing most do not have the ability-

 6      to-pay, and repossess the items upon default. Defendants charge inflated repossessior
        and legal fees as part of their fraud and bad business practices. Defendant's not only
  7
        own the finance company, but they also own the repossession company, and the
  8
        auction company that sells the property, which due to the fraud, is a conflict of interest.
 9
           Hallett Company, LLC (Darrell Hallett as Manager) is the responsible party for the
 10     boat loan dated July 25, 2016 in the amount of $78,000 held by ST Liberty, LLC.
 11     However, on or about March 27, 2018 Defendants agreed that Plaintiff, an individual,
 12     may refinance the existing loan with Essex Credit. This contract was in the name of
        Plaintiff, and the Essex Credit approval letter that was supplied to Defendants was in
 13
        the name of Plaintiff. Plaintiff was going to be the new owner of record.
 14
           From the day the boat was reposessed, Defendant's were appointed substitute
 15
        custodians therefore no U.S. Marshall storage fees apply or accrued. The current
 16     NADA book value for the boat is $180,995 (Exibit 1)therefore Defendant's Motion for
 17     Interlocutury Sale is unnecessary since there is sufficient equity in the boat to protect
 18     Defendants' interests.
                                                   FACTS
 19
           Defendant, ST Liberty, LLC is a lending institution organized and existing under the
20
        laws of Florida. G. Robert Toney, and Alan Swimmer, residents of Florida, are the
21
        members of ST Liberty, LLC. Plaintiff Darrell Hallett is a resident of The County of
22      Orange County, California, and the Manager of Hallett Company, LLC, the owner of t
23      boat "BRINLEY GREYSON", Official No. 1229074, Hull No. FGQ8E111 H708, a 2008
24      38' Fountain Express Cruiser, with its home port designated as Newport Beach,

25      California.
           Hallett Company, LLC took a loan with Defendants on July 25, 2016 for $78,000 at
26
        19.84% for 60 months. The loan offered a "pre-pay" option which Hallett Company, LL~
27
28
                            Plaintiffs Opposition to Defendants' Motion to Dismiss
Case 8:18-cv-01491-DOC-JDE Document 25 Filed 11/07/18 Page 3 of 8 Page ID #:210


        chose to exercise. Defendants were aware the boat was Plaintiff's and his children's
  1
        home, at the time the loan was taken. The marina lease was alive-aboard which the
  2
        Defendant's requested prior to funding the loan.
  3         Defendant's agreed that Plaintiff could refinance the loan in his name personally
  4     with Essex Credit. Defendants were provided with the bank approval letter, had direct
  5     communications with the Essex Credit relaying the pay-off amount and wiring

 6      instructions, and agreed they would suspend the repossession while the new loan
        closes and dismiss their Arrest Action once it does. Defendants breached this
  7
        agreement.
  8
           Plaintiff filed a lawsuit in California Superior Court which Defendants removed to the
 9
        United States District Court, Central district of California as a related case.
 10                                              ARGUMENT
 11        Defendants contend that 1) Plaintiff is not a real party in interest in this action since
 12     the original loan was in the name of Hallett Company, LLC, Darrell Hallett as Manager.
        However, the contract that Plaintiff and Defendants agreed to on or about March 27,
 13
        2018 was in the name of Plaintiff as an individual. Therefore, Plaintiff is a real party in
 14
        interest in this action.
 15
           Defendants contend that 2) Plaintiff's allegations are entirely without merit.
 16     However, as a result of Defendants actions, Plaintiff and his children have sufferred
 17     damages, therefore Plaintiffs allegations do have merit.
 18        Defendants contend that 3) Plaintiff failed to properly allege with the requisite

 19     factual specificity any fraud allegations. However, Plaintiff's complaint specifically
        states that when Defendant's made representations to Plaintiff regarding the pre-
20
        payment terms of the loan, and the refinancing of the boat, they intentionally, knowingly
21
        and fraudulently misrepresented and concealed the true facts from Plaintiff. These fact
22      include their plans to repossess the boat and charge inflated repossession and legal
23     fees no matter if Plaintiff wanted to pre-pay the loan early.
24         Defendants contend that 4)they have not breached any contract. Based on the

25      above facts, Defendant's are in breach of the contract dated July 25, 2016 stating
        Plaintiff could pre-pay the loan, and contract dated on or about March 27, 2018 stating
26
        Plaintiff could refinance the loan and pay it off by April 23, 2018. Defendants breached
27
28
                             Plaintiffs Opposition to Defendants' Motion to Dismiss
Case 8:18-cv-01491-DOC-JDE Document 25 Filed 11/07/18 Page 4 of 8 Page ID #:211


        Hallett Company, LLC as the Manager.
  1
                                            CONCLUSIQN
  2
        Based on the above, Plaintiff submits the Defendant's Motion to Dismiss should be
  3     denied.
  4
  5     Dated: November 7, 2018                         Respectfully Submitted,

  6
                                                        By: ~;~
                                                             DARRELL HALLETT
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
21
22
23
24
25
26
27
28
                          Plaintiffs Opposition to Defendants' Motion to Dismiss
2008 Fountain Powerboats 38 EXPRESS CRUISER Standard Equi...     https://www.nadaguides.com/Boats/2008/Fountain-Powerboats/38-...
             Case 8:18-cv-01491-DOC-JDE Document 25 Filed 11/07/18 Page 5 of 8 Page ID #:212
                       NADAguides Value RePort            11/6/2018                                       ~~~~1~~

         2008 Fountain Powerboats 38 EXPRESS CRUISER
         Values
                                                                                Suggested             Low       Average
                                                                                 List Price         Retail         Retail

         Base Price                                                               $358,751       $137,650      $156,000

         Options fChan~el

          Bimini Top                                                                                 $210           $240

          Bridge Enclosure                                                                         $1,985         $2,255

         Cockpit Cover                                                                               $235           $265

          Battery Charger -Triple 10 amp                                                             $180          $205

         Depth Sounder                                                                                $115          $130

         Fish Finder -Max Depth 1000'(Color screen under 5")                                         $290          $330

         Fish Finder w/GPS -Max Depth 3000'(Color screen over 5")                                   $1,155        $1,315

         Radar / 48 Mile LCD w/Cartography                                                         $1,540         $1,750

         Radar Arch                                                                                  $615          $700

         Radio / 25 Watt VHF -Fixed Mount                                                           $200           $230

         DVD Player                                                                                  $225          $255

         Flat Panel TV 20" - 29"                                                                    $260           $295

         Microwave Oven                                                                              $150           $170

         Range -Electric                                                                            $460           $520

         Refrigerator - AC/DC - 6 cu. ft.                                                            $410          $465

         Water Heater - 6 Gallon                                                                     $160          $180

         Air Conditioning /Heating System - 16,000btu                                               $975           $1,110

         Anchor Pole (Automatic)                                                                    $865           $985

         Batteries -Dual w/Switch                                                                    $115           $130

         Dual-Prop -Twin                                                                          $2,770          $3,150

         Exhaust -Silent Choice                                                                     $910          $1,035

         External Steering -Twin Hydraulic                                                         $1,755        $1,995


1 of 2                                                                                                         11/6/18,8:45 PM
 2008 Fountain Powerboats 38 EXPRESS CRUISER Standard Equi...                                          hops://www.nadaguides.comBoats/2008/Fountain-Powerboats/38-
                Case 8:18-cv-01491-DOC-JDE Document 25 Filed 11/07/18 Page 6 of 8 Page ID #:213
            Fire Ext. 100 - 200 cu. ft.                                                                                                                   $185                 $210

           Flooring -Snap In/Out Carpet                                                                                                                   $180                $205

           Fresh Water Cooling System                                                                                                                    $485                 $550

           Fuel Injection                                                                                                                                $520                 $590

           Generator / 5 KW -Gas                                                                                                                       $2,215               $2,515

           Propeller /Stainless Steel(4-Blade)                                                                                                           $350                 $395

           Swim Step w/Fold Down Ladder                                                                                                                  $200                 $225

           Trim Tabs /Hydraulic                                                                                                                          $400                 $455

           Vacuum Flush Head - w/Holding Tank &Pump Out                                                                                                $1,080               $1,220

           Windlass -Boats 31' - 45'                                                                                                                      $810            $920
                                                                                                                                                                         ~~

         Total Price                                                                                                           $358,751            $159,655 C$1


         ~,/ Don't make a $156,000 mistake,
         Set a Boat Hlstory Report before you buv!



         Value Type Definitions
         Suggested List - we have included manufacturer's suggested retail pricing(MSRP)to assist in the financing, insuring and appraising of vessels. The
         MSRP is the manufacturer's and/or distributor's highest suggested retail price in the U.S.A, when the unit was new. The MSRP is furnished by the
         manufacturer and/or distributor and are assumed to be correct Unless indicated, the MSRP does not include destination charges, dealer set-up,
         state or local taues, license tags or insurance.

         Low Retail Value — A Low retail valued boat will show excessive wear and tear either cosmetically and/or mechanically. This boat may or may not be
         in running order. The buyer can expect to invest in cosmetic and/or mechanical work. Low retail vessels usually are not found on a dealer's lot. Low
         RetaTil is not atrade-in value.

         Average Retail Value — An average retail valued boat should be in good condition with no visible damage or detects. This boat will show moderate
         wear and tear and will be in sound running condition. The buyer may need to invest in either minor cosmetic or mechanical work.

         Note: Vehicles/Vessels in exceptional condition can be worth a significantly higher value than the Average Retail Price shown.



         ~ 2018 J.D. Power. All rights reserved. ~ A registered trademark of the National Automobile Dealers Association, under License to J.D. Power. ~ Copyright 2018 Consumer
         Research Solutions. AU Rights Reserved.




2 of 2                                                                                                                                                                  11/6/18.8:45 PM
Case 8:18-cv-01491-DOC-JDE Document 25 Filed 11/07/18 Page 7 of 8 Page ID #:214




                                          ~.~~— (Full Name
 2 ~
           ~z ,~~,~~~
       ~, ~r         ~~ y (Address L ine 1)
 3
             F~                                 ~~~A3dress L ine 2)
 4
          ~'~/ ---~~3~ "`~_3~                       (Phone Nu nber)
 5
              o                           in Pro Per
 6     (indicau Plaintiff or Defendant)


 7
 8
                                                 '
                                       UNITED STA7 ES DISTRICT COURT
 9                                               '
                                      CENTRAL DISC RICT OF CALIFORNIA
to
11
                                                                      ~ Case No.: Sr ~`l~- C~ -f~/~!- ~~-
12      ~~,~C~-C- ~~f~~~7-T-
                                                                                                ~~x
13             Plaintif~,
                                                                      ~ PROOF OF SERVICE BY MAIL
14                 vs.

15       S7- c'/~F~~aT L~rC _c-?-~cA
16                ~D ~~~7-7~'/1ifti i a✓!

l~
is
19 ~
                             Defendant(s).
20
21
22
             I,                                        ~          ,declare as follows:
23                            (name of erson serving dceuments)

24
                   My address is ~~~~~- a~v'v~,
25
         ~~c,cr~7--~~C~~~(~~(~,~                                                     ,which is located in the
26
       county where the mailing described below took place.
27




                                                                       1
       Pro Se Clinic Forth                                  Proofof Service
Case 8:18-cv-01491-DOC-JDE Document 25 Filed 11/07/18 Page 8 of 8 Page ID #:215




 1
                On         Z    ~'               ,I served the documents)described as:
                     ~{ to of mailing)
 2


 3
        \'                                (list the names ofthe doc menu you are mailing}
 4
 5
            ~`'1'~-Ta~ ~a ~l~~l~S~
 6
 7
 8
 9
10
11
12   on all interested parties in this action by placing a true and correct copy thereof in
13   a sealed envelope, with first-class postage prepaid thereon, and deposited said
14   envelope in the United States mail at or in ~~`                                   7" - v~G~t f ~~         ,
                                                                                (city and state of mailing)

15   addressed to:
       f~,~-~* 'j~ ~'~?~/9Z-G~                    (name?                                                      (name)
16
      CC~X{ G'L1~~$~rr(C~~                ~(address)                                                          (address)
17
     ~(~~9          ~1~~~()/~.,~,~% (address)                                                                 (address)
18
     -~~~-~~c.~J.~~67<~~ (address)                                                                            (address)
19
20
               I declare under penalty of perjury that the foregoing is txue and correct.
21

22   Executed on               ~ lc~                      at ~pr~,~ ,~-~~~-~ r ~.~
                                 {date)                                         (city and sta ofsigning,
23
24                                                        (S~~)
25                                                                               c          _ ~'
                                                          (print name)
26
27
28


                                                               2
     Pro Se Clinic Form                                Proofof Service
